Title: From Thomas Jefferson to Henry Alexander Scammell Dearborn, 31 October 1822
From: Jefferson, Thomas
To: Dearborn, Henry Alexander Scammell


Dear Sir
Monticello
Oct. 31. 22.
I have just recieved your favor of the 17th informing me of the arrival of my stores from Marseilles & that you will be so kind as to ship them by the first vessel to Colo Bernard Peyton my correspondent at Richmond. to this favor be pleased to add that of forwarding me by mail a note of the duties, freight and other charges which shall be immediately remitted to you.Presuming you must have the best opportunities of communication with your father at Lisbon, I take the liberty of requesting you to give conveyance to the inclosed letter to him and pray you to accept the assurance of my great esteem & respect.Th: Jefferson